USDC SDNY

DOCUMENT ELECTRONICALLY |

FILED
DOC#:

DATE FILED: | > [24 | 2014

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
In re Application of :
JYOTI LAKHTAKIA :
: 18-MC-501 (ALC)
Petitioner for an Order Pursuant to 28 U.S.C. § 1782 to :
Conduct Discovery for Use in a Foreign Proceeding . OPINION & ORDER
x

 

ANDREW L. CARTER, JR., District Judge:

Jyoti Lakhtakia (hereinafter, “Petitioner”) petitions this Court for an order pursuant to 28
U.S.C. § 1782 requiring HSBC Holdings PLC (hereinafter, “Respondent”) to produce documents
for use in a foreign proceeding.

Petitioner filed her Application requesting foreign aid (hereinafter, the “Petition”) on
November 11, 2018. ECF Nos. 1-3. On November 20, 2018, Respondent was ordered to show
cause as to why the Petition should not be granted. ECF No. 4. Respondent filed an Opposition
on December 14, 2018. ECF Nos. 9-14. After the Court granted multiple adjournments as the
Parties engaged in settlement negotiations, an Order to Show Cause Conference was held on
May 20, 2019. ECF Nos. 14-27.

The Petition is deemed fully briefed, and the Parties have presented their arguments to
the Court in full. After careful consideration, the Petitioner’s 28 U.S.C. § 1782 Petition is hereby
DENIED.

BACKGROUND

This case stems from an action before the Canadian Family Court, in which Petitioner

seeks child custody as well as child and spousal support from Vineet Mehra (hereinafter, “Mr.

Mehra”). Pet’r’s Mem. Supp. Pet. {2 (“Pet.”). While an Award was issued in Petitioner’s favor

 
in August of 2016, enforcement of that Award was stayed based on Mr. Mehra’s representations
to the Family Court regarding his income and ability to pay. /d.

Mr. Mehra’s claims are vehemently contested by Petitioner. /d. [{ 3-5. In particular, and
as the basis for the instant Petition, Mr. Mehra alleged that he had no ownership interest in Alpha
Natural Resources USA (“ANR”), Contra, and/or Universal Wealth Assets (“UWA”). /d. ¥ 3.
Regarding UWA, Mr. Mehra insisted that Petitioner was the true owner. Jd. Petitioner had no
knowledge of her alleged ownership nor had she signed documents pertaining to UWA. Id. 5.
Consequently, she proceeded to investigate Mr. Mehra’s claims. Jd.

According to the Petition, the investigation revealed that her signature was forged and
that her passport and an expired driver’s license were used on various documents pertaining to a
change in ownership. Jd. 6. Documents indicate that Petitioner’s signature was attested by Bala
Ganesan, Mr. Mehra’s HSBC Singapore banker. Jd. Petitioner alleges that at no point did she
travel to Singapore, sign transfer documents, or authorize the use of her passport or driver’s
license. Id. 4 7.

Following the investigation, Petitioner lodged fraud complaints with police in Singapore
and Canada, formally complained to HSBC private banking in Singapore, and requested a full
investigation along with disclosure of documents and final determinations.! Jd. ] 9. The
Canadian Family Court ordered both Mr. Mehra and the registered agent at HSBC Singapore to
authorize the release of relevant documents. /d. {| 10-11. However, neither entity has complied
with those orders. /d. Petitioner reached out to Maureen F. Lewis (hereinafter, “Ms. Lewis”), the

Co-Head of the Global Internal Investigations Group (“GIIG”’) of HSBC in an additional effort to

 

' Equiom, the company that manages the relevant ownership documents in this case, also filed multiple police
reports pertaining to the alleged conduct. Pet. ] 8.
obtain the documents. Jd. J 12. Ms. Lewis would not voluntarily disclose the bank account -
records and documents pertaining to the internal investigation requested by Petitioner.
28 U.S.C. § 1782
I. Statutory Factors

The purpose of 28 U.S.C. § 1782 (hereinafter, the “Statute”) is to afford “access to
discovery of evidence in the United States for use in foreign proceedings.” In re Edelman, 295
F.3d 171, 175 (2d Cir. 2002). 28 U.S.C. §1782(a) states, in part:

The district court of the district in which a person resides or is found may
order him to give his testimony or statement or to produce a document or
other thing for use in a proceeding in a foreign or international tribunal ...
[and the] order may be made ... upon the application of any interested
person and may direct that the testimony or statement be given, or the
document or other thing be produced, before a person appointed by the
court.

The plain language of the Statute contains three prerequisites: (1) that the person from
whom discovery is sought reside (or can be found) in the district of the district court to which the
application is made; (2) that the discovery be for use in a proceeding before a foreign tribunal;
and (3) that the application be made by a foreign or international tribunal or “any interested
person.” Jn re Sargent, 278 F.Supp.3d 814, 819 (S.D.N.Y. 2017) (citing Mees v. Buiter, 793 F.3d
291, 297 (2d Cir. 2015)). These three elements, known as the statutory factors, must be met in
order for a district court to have jurisdiction in accordance with the Statute.

II. Discretionary Factors

Should a Petitioner satisfy the statutory elements outlined above, a court must utilize its

discretion and determine whether granting the Petition will comport with the “twin aims of the

statute,” namely “providing efficient means of assistance to participants in international litigation

in our federal courts and encouraging foreign countries by example to provide similar means of

 
assistance to our courts.” Jn re Children’s Investment Fund Foundation (UK), 363 F.Supp.3d
361, 367-69 (S.D.N.Y. 2019); see Schmitz v. Cernstein Liebhard & Lifshitz, LLP., 376 F.3d 79,
84 (2d Cir. 2004). This analysis is governed by the test promulgated by the Supreme Court in
Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004). The four Jntel factors are:
(1) Whether the person from whom discovery is sought is a participant in
the foreign proceeding, in which event the need for § 1782(a) aid
generally is not as apparent as it ordinarily is when evidence is sought
from a nonparticipant in the matter arising abroad;
(2) The nature of the foreign tribunal, the character of the proceedings
underway abroad, and the receptivity of the foreign government or the
court or agency abroad to U.S. federal-court judicial assistance;
(3) Whether the § 1782(1) request conceals an attempt to circumvent
foreign proof-gathering restrictions or other policies of a foreign country
or the United States; and
(4) Whether the request is unduly intrusive or burdensome.
Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238, 244 (2d Cir. 2018) (citing
Intel, 542 U.S. at 264-65). Should a petition satisfy the jurisdictional requirements and the
discretionary /ntel factors, then a district court may grant a petition for foreign aid.
DISCUSSION
Petitioner seeks two sets of documents. First, Petitioner seeks bank account records
pertaining to Mr. Mehra and the entities relevant to the underlying Canadian action. Second,

Petitioner seeks all documents pertaining to the internal investigation conducted by HSBC into

the alleged conduct of Mr. Mehra.

 
I. __ Petitioner Has Not Satisfied the Statutory Factors, and This Court Does Not have
Jurisdiction Over the Petition

For the purposes of the instant Petition, Respondent does not contest that the second and
third statutory are satisfied. See Resp’t’s Mem. Opp. Pet. (“Opp.”). However, Respondent alleges
that HBSC Holdings does not reside nor is it found in this district. /d. p. 7.

a. General Jurisdiction

The foundation supporting Petitioner’s claim that HSBC Holdings “resides” in this
district consists of the allegation that HSBC Holdings has an office in Manhattan at 452 Fifth
Avenue, 10 Floor, New York, New York 10018. Pet. 4 20. In addition, Petitioner argues that
HSBC Holdings is traded on the New York Stock Exchange. Jd.

Respondent provides Declarations that directly counter Plaintiffs allegations. Pisarczyk
Decl. ECF No. 11 (“Pisarezyk Decl.”) Respondent alleges that HSBC Holdings is incorporated
under the laws of England and Wales, with a registered office in London, England. Jd. { 3.
Respondent specifically refutes Petitioner’s claims that HSBC Holdings has an office in New
York and states that it is not licensed to conduct business in New York. Id. Jf 3-5.

“It is unclear whether § 1782’s statutory prerequisite that a person or entity reside or be
found in a district is coextensive with whether a court has personal jurisdiction over that person
or entity.” /n re Sargeant, 278 F.Supp.3d at 820. However, at a minimum, “compelling an entity
to provide discovery under § 1782 must comport with constitutional due process.” Matter of
Fornaciari for Order to Take Discovery Pursuant to 28 U.S.C. § 1782, 2018 WL 679884, at *2
(S.D.N.Y. Jan. 29, 2018) (internal quotations omitted). Courts in this district have analyzed
Section 1782 cases involving foreign corporations by applying Daimler ’s reasoning on general
personal jurisdiction. See In re Del Valle Ruiz, 342 F.Supp.3d 448, 454-55 (S.D.N.Y. 2018);

Daimler AG v. Bauman, 571 U.S. 117 (2013). Thus, as explained below, to “reside” or be

 
“found” in a district in accordance with Section 1782, “a corporate entity must at the very least
be subject to the court’s general jurisdiction under Daimler.” In re Sargeant, 278 F.Supp.3d at
821.

As alluded to, the Supreme Court continues to reemphasize the general jurisdiction
standard outlined in Daimler. 571 U.S. 117. See BNSF Ry. Co. v. Tyrrell, 137 S.Ct. 1549, 1557-
58 (2017). For the purposes of general jurisdiction, a corporation is “at home” in the forum state
when their “affiliations with the state are so continuous and systematic” to render it as such.
Tyrrell, 137 S.Ct. at 1588. In general, a corporation is “at home” in the place where the
corporation is incorporated and where its “principal place of business” lies. Goodyear Dunlap
Tires Operations, S.C. v. Brown, 564 U.S. 915, 924 (2011). Otherwise, courts should only find
general jurisdiction in “exceptional” cases.” See Brown v. Lockheed Martin Corp., 814 F.3d 619,
627 (2d Cir. 2016). In contemplating an “exceptional” case, the Daimler Court left open the
possibility of a corporation’s operations in a forum being “so substantial and of such a nature to
render the corporation at home in the state.” Daimler, 571 U.S. at 161, n.9.

Here, HSBC Holdings is not incorporated, nor does its principal place of business lie in
this District. Pisarezyk Decl. 3. Moreover, HSBC Holdings does not have operations “so |
substantial and of such a nature to render the corporation at home” in this District. See Daimler,
571 USS. at 161, n.9. For one, HSBC Holdings is not a bank. /d. 4 6. Rather, it is a holding
company that does not engage in routing or transfers of currencies into account holder’s bank
accounts. Jd. Petitioner provides no additional information that could lead the Court to determine
otherwise. See Pet. 4 20. Further, the office space cited by Petitioner is one “leased by a United

States-based entity that is an indirect subsidiary of HSBC Holdings plc.” Lewis Decl. 4 3, ECF

 

* “IIIf a business entity could be subject to personal jurisdiction anywhere it maintains a physical presence ~ i.e., an
office — then Daimler’s holding would be rendered meaningless.” In re Sargeant, 278 F.Supp.3d at 821.

6

 
No. 11 (“Lewis Decl.”). HSBC Holdings itself “currently has no offices, branches, or other
regular place of business in New York or in any other state in the United States ...” and it is “not
licensed to conduct business in New York or any other state in the United States.” Pisarezyk
Decl. 4 4-5. Courts in this district have found Petitioners to have failed to make a prima facie
showing supporting the exercise of general jurisdiction on arguments supported by similar facts.
See NYPL v. JP Morgan Chase & Co., 2018 WL 1472506, at *2-5 (S.D.N.Y. Mar. 22, 2018);
Fornaciari, 2018 WL 679884, at *2; see also In re Masters, 315 F.Supp.3d 269, 277 (D.D.C.
2018). Relying on Respondent’s sworn statements, Petitioner cannot make a prima facie showing
of general jurisdiction over HSBC Holdings.
b. Specific Jurisdiction

Petitioner posits that, even in the absence of general jurisdiction, this Court can “exercise
specific jurisdiction over HSBC Holdings under the circumstances here.” Pet. § 21. Petitioner
cites to Gucci Am., Inc. v. Li, 768 F.3d 122, 137 (2d Cir. 2014) in support of the proposition.
While Gucci does not address specific jurisdiction within the context of 17 U.S.C. § 1782,
courts have discussed its logic in Section 1782 cases. See Australia and New Zealand Banking
Group Ltd. v. APR Energy Holding Ltd., 2017 WL 3841874, at *5 (S.D.N.Y. Sept. 1, 2017). In
APR Energy, the court acknowledged that “[t]he case law regarding specific personal jurisdiction
in the context of nonparty discovery is sparse and unsettled.” Jd. (collecting cases). Jf the specific
jurisdiction inquiry is one allowed under the Statute, courts address the question of specific
jurisdiction by “focusing on the connection between the nonparty’s contacts with the forum and
the discovery order at issue. /d. (citing Gucci, 768 F.3d at 141); see Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474 (1985) (“Notwithstanding these considerations, the constitutional

 

3 “Even without general personal jurisdiction, the district court may be able to require BOC’s compliance with the ©
Asset Freeze Injunction by exercising specific jurisdiction.” Gucci Am., Inc. v. Li, 768 F.3d 122, 136 (2d Cir. 2014)

7

 
touchstone remains whether the defendant purposefully established “minimum contacts” in the
forum.”)

Here, the nexus between HSBC Holdings’ contacts with the district and the subject
matter of the discovery sought under the Statute is attenuated at best. See Burger King, 471 U.S.
at 475 (“This purposeful availment requirement ensures that a defendant will not be haled into a
jurisdiction solely as a result of random, fortuitous, or attenuated contacts.”). As stated, the
subject matter of the documents pursued is twofold: Petitioner seeks (1) bank account records
and (2) documents pertaining to the internal investigation conducted regarding Mr. Mehra’s
conduct. First, the bank account records desired by Petitioner are from the Singapore Branch of
the Hong Kong and Shanghai Banking Corporation Ltd. (““HBAP”). Lewis Decl. 7 5; Opp. p. 16;
Pet. | 9. Petitioner does not claim that the bank account records are held within this district. See
Pet. Second, in requesting the documents pertaining to the internal investigation into the
behavior of Mr. Mehra and Mr. Ganesan — an investigation sparked by the complaint filed by
Petitioner in the Singapore Branch of the HBAP — Petitioner is seeking documents that are the
product of an investigation conducted outside the United States. Lewis Decl. ¥ 5. For all the
records sought, the only connection between this forum and the discovery requested is Ms.
Lewis, the Co-Head of the GIIG, who happens to work out of an office space in New York. Jd.
{1 1, 3. However, Ms. Lewis did not “personally review or access the underlying documents that
were considered in connection with the investigation.” /d. J 6. In addition, the bank account
records sought were “outside the scope” of the investigation performed by HBAP. Jd. §. 7. Thus,
the fact that Ms. Lewis works out of an office in New York and had general oversight over a
foreign investigation is not sufficient to demonstrate minimum contacts with this forum in the

instant case. See Burger King, 471 U.S. at 474.

 
CONCLUSION
Due to the lack of jurisdiction, general or specific, the Petitioner has failed to satisfy the
statutory factors outlined in 28 U.S.C. § 1782. Thus, this Court need not delve into an analysis of
the discretionary Intel factors. See Intel, 542 U.S. at 264-65.
For the aforementioned reasons, Petitioner’s Application for an Order Granting Aid to

Litigants in Foreign Litigation Pursuant to 28 U.S.C. Section 1782 is hereby DENIED.

SO ORDERED.
Dated: New York, New York
July 29, 2019

adi. 7 (ata

rr

ANDREW L. CARTER, JR.
United States District Judge

 

 
